DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 03 January 2022.  In view of this communication, claims 1-20 are now pending in the application.
Response to Arguments
The Applicant’s arguments, filed 03 January 2022, have been fully considered but are not persuasive.
The Applicant’s first argument (page 6 of the Remarks) alleges that the amendments to claims 1 and 13 have overcome the previous grounds of rejection under 35 U.S.C. 112(b).  No further explanation is provided.  While claim 1 has been amended to correct the previously noted lack of antecedent basis, claim 13 has not.  Since claim 13 still recites the indefinite language previously noted, and no argument has been made that the claim is definite, said previous grounds of rejection are maintained.
The Applicant’s second argument (page 6-9 of the Remarks) alleges that, regarding the previous grounds of rejection of claim 1 under 35 U.S.C. 102, Halstead does not disclose the windings “comprising laminated sheets of metal” because the round wires shown in figure 2C, even when flattened into a “ribbon like shape”, are different from the claimed laminated sheets.  While no explanation or evidence is provided, the argument alleges that one of ordinary skill in the art would not see the flat ribbon-like windings of Halstead to be equivalent to “laminated sheets of metal”.  The examiner disagrees because this is exactly what Halstead discloses.  The round wires shown in figure 2C are stacked in multiple layers, reading on the term “laminated”.  The only 
The Applicant’s third argument (pages 8-9 of the Remarks) alleges that the remaining grounds of rejection are overcome for the same reasons provided in regard to claim 1.  This is unpersuasive for the same reasons given above.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03 January 2022 was filed after the mailing date of the non-final rejection on 02 July 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 13-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 13 recites the limitations “the plane” and “the perpendicular axis” in lines 5 and 6-7, respectively.  There is insufficient antecedent basis for these limitations in the claims.  Electric machines comprise any number of planes to which the first term could be referring and it is unclear whether the claimed axis is required to be perpendicular to any particular element.  In the remainder of this action, the term “the plane” has been interpreted as referring to the radial plane and the term “the perpendicular axis” has been interpreted as any line parallel to the rotational axis of the machine.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 7-8, and 10-20 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Halstead (US 2008/0272666 A1), hereinafter referred to as “Halstead”.
Regarding claim 1, Halstead discloses an electric machine [EDM] having a corresponding rotation axis [x] running longitudinally through the center of said machine [EDM] (fig. 1-10; ¶ 0030), comprising: 
a first array of magnets [215] which are magnetized axially (fig. 2A; ¶ 0034); and 
a first set of laminated sheet windings (LSWs) [110/120/225] comprising laminated sheets of metal which are laid radially in a plane of said machine [EDM] perpendicular to said rotation axis [x] (fig. 1-4; ¶ 0032, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”; flattening the round wires of fig. 2c results in laminated sheets of metal) such that said magnets [215] produce a magnetic field in a perpendicular axis aligned with said rotation axis [x], said magnets [215] and LSWs [110/120] arranged concentrically with an air gap therebetween (fig. 2A; the magnets are polarized in the axial direction and separated from the windings by both axial and radial air gaps).

    PNG
    media_image1.png
    574
    692
    media_image1.png
    Greyscale

Regarding claim 3, Halstead further discloses the electric machine of claim 1, wherein said first array of magnets [215] is on one side of said first set of windings [110/120/225], further comprising a second array of magnets [215a] on the other side of said first set of windings [110/120/225] (fig. 7-9; ¶ 0046-0047).

    PNG
    media_image2.png
    522
    787
    media_image2.png
    Greyscale

Regarding claim 7, Halstead further discloses the electric machine of claim 1, wherein said first set of windings [110/120/225] are formed into a serpentine shape (fig. 1; ¶ 0012, 0032).
Regarding claim 8, Halstead further discloses the electric machine of claim 1, wherein said windings [110/120] are stationary and said magnets [215] rotate on said rotation axis [x] about said windings [110/120] (¶ 0032-0034; the windings are disposed on the “stator” while the magnets are disposed on the “rotor” which rotates around “the principle axis of axle 10”).
Regarding claim 10, Halstead further discloses the electric machine of claim 1, further comprising additional sets of LSWs [225’/225”], each of which are laid radially in the plane of said machine [EDM], said first [225] and said additional sets of LSWs [225’/225”] comprising multi-phase LSWs [110/120] which provide respective winding phases for said machine [EDM] (fig. 4-9; ¶ 0044-0047).
Regarding claim 11, Halstead further discloses the electric machine of claim 10, wherein said first and said additional sets of LSWs [225/225’/225”] comprise first, second and third sets of LSWs [225/225’/225”] (fig. 4-9; ¶ 0044-0047).
Regarding claim 12, Halstead further discloses the electric machine of claim 10, wherein said multi-phase LSWs [225/225’/225”] are stationary and said magnets [215] rotate on said rotation axis [x] about said windings [110/120] ((¶ 0032-0034; the windings are disposed on the “stator” while the magnets are disposed on the “rotor” which rotates around “the principle axis of axle 10”).
Regarding claim 13, Halstead discloses an electric motor [EDM] having a corresponding rotation axis [x] (fig. 1-10; ¶ 0030), comprising: 
a first array of magnets [215] which are magnetized axially (fig. 2A; ¶ 0034); and 
a first set of laminated sheet windings (LSWs) [110/120/225] which are laid radially in the plane of said motor [EDM] (fig. 1-4; ¶ 0032) such that said magnets [215] produce a magnetic field in the perpendicular axis aligned with said rotation axis [x], said magnets [215] and LSWs [110/120/225] arranged concentrically with an air gap therebetween (fig. 2A; the magnets are polarized in the axial direction and separated from the windings by both axial and radial air gaps);

    PNG
    media_image1.png
    574
    692
    media_image1.png
    Greyscale

said first set of LSWs [110/120] comprising: 
laminated metal sheets laid radially in the plane of said motor [EDM] to form a continuous stack of series-connected concentric metal layers [5/20/15] (fig. 2A-2B; ¶ 0032) wherein each of said laminated metal sheets comprises a width and a thickness such that said width is substantially larger than said thickness (¶ 0014, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”; flattening the round wires of fig. 2c results in laminated sheets of metal having a width much larger than their thickness); and 
insulator layers which electrically insulate each metal layer from its adjacent metal layers [5/20/15] (¶ 0014, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”).
Regarding claim 14, Halstead further discloses the motor of claim 13, wherein said first set of LSWs [110/120/225] is laid radially in the plane of said motor [EDM] such that it follows a serpentine path (fig. 1; ¶ 0012, 0032).
Regarding claim 15, Halstead further discloses the motor of claim 13, further comprising additional sets of LSWs [225’/225”] (fig. 4; ¶ 0041), each comprising: 
laminated metal sheets laid radially in the plane of said motor [EDM] to form a continuous stack of series-connected concentric metal layers [5/20/15] (fig. 2A-2B; ¶ 0032); and 
insulator layers which electrically insulate each metal layer from its adjacent metal layers [5/20/15] (¶ 0014, 0035; the windings are formed of “a plurality of insulated wire bundles” having “a flat cross-section to form a ribbon like shape”);
said first [225] and said additional sets of LSWs [225’/225”] providing respective winding phases for said motor [EDM] (fig. 4-9; ¶ 0044-0047).

    PNG
    media_image3.png
    522
    787
    media_image3.png
    Greyscale

Regarding claim 16, Halstead further discloses the electric machine motor of claim 15, wherein said first and said additional sets of LSWs [225/225’/225”] comprise first, second and third sets of LSWs [225/225’/225”] (fig. 4-9; ¶ 0044-0047).
Regarding claim 17, Halstead further discloses the motor of claim 15, wherein said first and said additional sets of LSWs [225/225’/225”] are offset with respect to each other (fig. 4; ¶ 0041).
Regarding claim 18, Halstead further discloses the motor of claim 15, wherein said first array of magnets [215] is on one side of said first [225] and said additional sets of LSWs [225’/225”], further comprising a second array of magnets [215a/215b] on the other side of said first [225] and said additional sets of LSWs [225’/225”] (fig. 7-9; ¶ 0046-0047).
Regarding claim 19, Halstead further discloses the motor of claim 18, wherein said first [225] and said additional sets of LSWs [225’/225”] are laid radially in the plane of said motor [EDM] such that each follows a serpentine path (fig. 1; ¶ 0012, 0032).
Regarding claim 20, Halstead further discloses the motor of claim 13, wherein said LSWs [110/120] are stationary and said magnets [215] rotate on said rotation axis [x] about said windings [110/120] (¶ 0032-0034; the windings are disposed on the “stator” while the magnets are disposed on the “rotor” which rotates around “the principle axis of axle 10”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstead in view of van Gils (US 4,319,152), hereinafter referred to as “Gils”.
Regarding claim 2, Halstead discloses the electric machine of claim 1, as stated above, wherein said first array of magnets [215] is on one side of said first set of windings [110/120/225] (fig. 2-9; ¶ 0032-0034).  Halstead does not disclose a ferromagnetic disk on the other side of said windings [110/120/225].
Gils discloses an electric machine having a first array of magnets [73a] and a first set of windings [1] (fig. 2, 5; col. 5, lines 6-22, 62-64), wherein said first array of magnets [73a] is on one side of said first set of windings [1], further comprising a ferromagnetic disk [49] on the other side of said windings [1] (fig. 5; col. 5, lines 56-64).

    PNG
    media_image4.png
    480
    902
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotors of Halstead having the magnets mounted on ferromagnetic disks as taught by Gils, in order to direct and focus the magnetic flux of the permanent magnets, thereby reducing leakage flux and enhancing the power output of the motor.
Regarding claim 4, Halstead discloses the electric machine of claim 3, as stated above.  Halstead does not disclose comprising ferromagnetic disks backing each of said first and second arrays of magnets [215/215a].
Gils discloses an electric machine having a first array of magnets [73a], a second array of magnets [73b], and a first set of windings [1] (fig. 2, 5; col. 5, lines 6-22, 62-64), further comprising ferromagnetic disks [47/49] backing each of said first and second arrays of magnets [47/49] (fig. 5; col. 5, lines 56-64).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the rotors of Halstead having the magnets mounted on ferromagnetic disks as taught by Gils, in order to direct and focus the magnetic flux of the permanent magnets, thereby reducing leakage flux and enhancing the power output of the motor.
Claim(s) 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstead in view of Butterfield (US 2008/0042515 A1), hereinafter referred to as “Butterfield”.
Regarding claim 5, Halstead discloses the electric machine of claim 3, as stated above.  Halstead does not disclose that said first array of magnets [215] and said second array of magnets [215a] are each arranged as a Halbach array.
Butterfield discloses an electric machine having a first array of magnets [222a] and said second array of magnets [222b] (fig. 10; ¶ 0061), wherein the magnet arrays are each arranged as a Halbach array (¶ 0056).

    PNG
    media_image5.png
    330
    267
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnet arrays of Halstead into Halbach arrays as taught by Butterfield, in order to re-focus the magnetic fields (¶ 0056) thereby improving the motor performance at a reasonable added cost.
Regarding claim 6, Halstead, in view of Butterfield, discloses the electric machine of claim 5, as stated above, wherein Butterfield further discloses that said magnets [131] are in the shape of prism-shaped wedges (fig. 6D; ¶ 0049).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the magnets of Halstead in the shape of prism-shaped wedges as taught by Butterfield, in order to maximize the flux density of the magnets (¶ 0049-0050 of Butterfield) thereby maximizing motor performance.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Halstead in view of Huth et al. (US 2012/0282122 A1), hereinafter referred to as “Huth”.
Regarding claim 9, Halstead discloses the electric machine of claim 1, as stated above.  Halstead does not disclose that adjacent ones of said magnets [215] are joined together using a non-conductive adhesive at their interface.
Huth disclose an electric machine having permanent magnets [19], wherein adjacent ones of said magnets [19] are joined together using a non-conductive adhesive at their interface (fig. 4-6; ¶ 0037; the magnets are bonded “with the adhesive also serving as insulation”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to secure the magnets of Halstead using an insulating adhesive as taught by Huth, in order securely fasten the magnets while electrically insulating them (¶ 0037 of Huth), thereby preventing short circuiting of the magnetic circuit.
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Smith et al. (US 8,736,133 B1) discloses an axial flux machine having laminated sheet windings.
Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Michael Andrews/
Primary Examiner, Art Unit 2834